The following order was filed February 10, 1928:
Per Curiam.
This is a companion case to Northwestern Mutual Life Ins. Co. v. State, ante, p. 190, and the statement of facts being substantially the same, it is unnecessary to set them forth at length.
The mandate of the United States Supreme Court having been received by the clerk of this court and filed,—
It is now here ordered and adjudged that, pursuant to the command thereof, the judgment entered in this court in said action on the 9th day of February, 1926, affirming the judgment of the circuit court for Dane county herein, be and the same is in all things vacated and set aside; and
It is further ordered and adjudged that this cause be and the same is hereby remanded to the circuit court for Dane county, Wisconsin, with direction to said court to reverse its judgment in this action dismissing the complaint upon the merits; and said court is further directed to reverse its order entered May 28, 1925, and enter an order overruling the demurrer of the defendant and for further proceedings according to law.